Citation Nr: 1047656	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-36 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disability of the lumbar 
spine (back disability).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction is with the RO in Portland, Oregon.  

In his November 2006 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  He cancelled that request 
in a writing received by VA in June 2009.  

In August 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for additional development.  
There has been compliance with the remand instructions and the 
matter has properly been returned to the Board for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

A lumbar spine injury or disease did not have onset during active 
service, arthritis of the lumbar spine did not manifest within 
one year of separation from active service, and the Veteran's 
lumbar spine disorder is not etiologically related to his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability 
have not been met.  38 U.S.C.A. § 1101, 1110, 1112; 38 C.F.R. 
§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis,  may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).  

The Veteran had active duty service from February 1969 to January 
1972.  In July 2004, VA first received a claim of entitlement to 
service connection for a back condition which the Veteran 
attributed to a spinal tap and/or a personal assault in March or 
April 1969.  He has also reported that he was in a jeep rollover 
several months prior to service, and, although he contended that 
a neck injury occurred in this alleged event, rather than a low 
back injury, given the nature of the alleged event that Board has 
considered addressed his report.  Finally, during a January 2010 
VA compensation and pension (C&P) examination, the Veteran stated 
that his back problems began one week after entrance into service 
when he handled a heavy duffel bag.  

As to the contentions that the Veteran's back was injured in a 
personal assault and that he was involved in a jeep rollover, the 
Board determined in its decision dated in August 2009, that the 
alleged personal assault and jeep rollover did not occur.  Since 
that decision was issued, no evidence has been added to the 
record tending to show that the assault or jeep rollover 
occurred.  That being said, the Board has a duty to address any 
evidence that could be favorable to the claim.  Therefore, the 
Board in the instant decision provides discussion with regard to 
these alleged events.  

In June 2004, VA received claims from the Veteran for the 
following disabilities:  (1) hearing loss, (2) tinnitus, (3) 
injury left ribcage due to assault, (4) spleen damage, (5) back 
condition due to spinal tap and/or assault, (6) sinus condition 
due to asbestos and other chemicals, (7) PTSD, (8) neck, back, 
due to motor vehicle accident treated at Crailsham gunnery range 
and involving a jeep rollover

In November 2004, the Veteran underwent VA examinations.  These 
included a November 2, 2004 examination with regard to a low back 
disability and residuals of injury to his ribs; a November 9, 
2004 examination with regard to residuals of an injury to his 
spleen; a November 9, 2004 examination with regard to headaches, 
a November 15, 2004 psychiatric examination with regard to PTSD; 
and a November 16, 2004 examination with regard to a hearing 
loss.  

Only the issue listed on the title page is now before the Board 
but the examination reports related to the other issues are 
pertinent to this appeal because those reports contain the 
Veteran's descriptions of the alleged in-service incidents.  

The alleged jeep rollover and assault are not documented in the 
service records and there is no indication in the claims file, 
other than that based solely in the Veteran's reports, that these 
events occurred.  Nor is there any reason to expend resources in 
an attempt to verify the occurrence of any of these events 
because the Veteran has stated that none of the events were ever 
reported or documented.  

Service treatment records, including inpatient treatment records 
from several admissions at Beaumont Hospital, and service 
personnel records, are associated with the claims file.  These 
records fail to mention the alleged assault or jeep rollover.  
That does not per se mean that the events did not occur.  Rather, 
the Board, as fact finder, must consider the entire record in 
coming to a conclusion as to whether these events reported by the 
Veteran did or did not occur.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (stating that the Board has 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.").  The Court of Appeals for the 
Federal Circuit (Federal Circuit) has also provided that "the 
Board, as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).

A November 2, 2004 C&P examination was conducted in response to 
the Veteran's claims for service connection for lumbar and 
cervical spine disabilities, and residuals of injury to his rib 
cage.  Recorded in the report of is the Veteran's account of an 
alleged personal assault as follows:  

The veteran states that he was assaulted 
while they were visiting Juarez, Mexico, 
that the fellow soldier struck him to the 
side of the head with his fist causing him 
to fall across a concrete curb hitting the 
side of his head, injuring his neck and 
causing him to lose consciousness for a 
short period of time.  When he awoke from 
that unconscious state he was being kicked 
repeatedly in the back and ribcage.  

The examination report includes the Veteran's account that the 
morning after the alleged assault a noncommissioned officer 
referred him to sick call and he was subsequently hospitalized 
and a spinal tap was performed.  He reported that since that time 
he has had intermittent episodes of low back pain and that he 
recently had more severe symptoms including burning pain in the 
lower extremities.  He also reported that he had worked in 
construction over the years since service.  Finally, he reported 
that he did not tell anyone about the assault because the soldier 
who allegedly beat him threatened his life should he speak out.  

This examination report also includes the Veteran's account of 
the alleged motor vehicle accident during service, recorded by 
the examiner as follows:  

Regarding the veteran's claim for cervical 
spine, the veteran states that while 
stationed in Germany he was involved in a 
motor vehicle accident in which he and a 
fellow soldier were test driving a recently 
repaired jeep when the driver lost control 
of the jeep causing it to flip over five 
times and land on top of the driver and the 
veteran.  He states that this accident was 
witnessed by several enlisted personnel and 
several officers but was never reported in 
order to avoid punitive action.  

X-rays of the Veteran's lumbar spine showed mild degenerative 
arthritic changes at L3-4 and wedging at L1.  Thoracic x-rays 
revealed mild arthritic changes.  
Upon physical examination, the Veteran was found to have a 
prominent asymmetry with a bulging deformity of the inferior 
lateral left ribcage.  This was tender to bilateral compression 
and the examiner commented that this was consistent with the 
Veteran's report of being kicked multiple times in the ribcage; 
which is what the Veteran had stated happened during the alleged 
assault.  

This opinion means only that if the Veteran were kicked in the 
ribs during service, as he has alleged, his rib cage deformity 
would be consistent with such trauma.  It is not evidence that 
the assault occurred because, on its face, the opinion is not 
evidence that the resulting deformity could not have occurred 
from some other cause, including an assault at some time after 
separation from service.  

In this regard, at the time of this examination over three 
decades had elapsed since the Veteran's service, a considerable 
time from during which the Veteran could have sustained some 
injury to his ribs, including a March 2004 motor vehicle accident 
that the Veteran reported (as noted below).  This opinion, 
conditioned on the occurrence of the alleged in-service assault 
and jeep rollover is without probative value as to the occurrence 
of the jeep rollover.  

In a report of C&P examination conducted on November 9, 2004, for 
the purposes of determining if the Veteran had a service 
connected disability of his spleen, his account is repeated as 
follows:

He and several others were granted an 
overnight pass and they went to Juarez, 
Mexico where they did some heavy drinking.  
There was apparently an altercation and he 
was running to the car when he was knocked 
down by one of his buddies who seemed to 
have gone somewhat berserk.  While he was 
on the ground the man kicked him repeatedly 
around the abdomen, ribcage and back and 
kept screaming, "I'm going to kill you."  

He apparently was marginally conscious and 
was taken to the car and he awakened in the 
morning back in the barracks.  He cleaned 
himself and then went to sickbay where he 
stated that they sent him to Beaumont 
Hospital at Fort Bliss.  

He states that he did not tell anyone about 
the altercation and that his consciousness 
was sufficiently clouded that they did a 
(very traumatic) spinal tap.  He was then 
kept in bed for about a week and was told 
that his spleen had "been somewhat injured 
and was somewhat enlarged."  

In a November 9, 2004 C&P examination with regard to his sinuses, 
the Veteran reported the alleged in-service assault as follows:  

He states that about four or five weeks 
after going into the service he was on pass 
and he was in Mexico.  He ended up being 
assaulted, hit on the head and kicked.  He 
states he went to sickbay and was in the 
hospital for a period of time.  He was 
diagnosed with mononucleosis and had an 
enlarged spleen.  The patient states that 
he did not tell them regarding the assault 
because he was concerned.  I cannot find 
anything in the record indicating any head 
injury, facial injury or facial fracture or 
record of the assault.  

Of particular note is that this November 9, 2004 report includes 
the Veteran's account that he was involved in an automobile 
accident on March 10, 2004.  Furthermore, the Veteran's lack of 
report of this automobile accident during the November 2, 2004 
examination indicates a selective report of history on his part 
consistent with a less than forthright approach to these 
examinations.  

A report of a November 15, 2004 C&P psychiatric examination 
includes an account of the alleged beating during basic training.  
In that account, the Veteran reported that during basic training 
he ended up on the hospital for about 60 days.  He reported "I 
got beat by another recruit."  In another section of the report 
is recorded the following account:  

I was in basic training three or four weeks 
and I got beat by another recruit.  The 
mess sergeant and the recruit and I went 
drinking in a bar in Mexico.  While we were 
there something happened in the bar."  The 
veteran said that he stepped outside and 
had left the bar when "something happened 
in the bar.  [R] (the recruits name) and 
the mess sergeant came running out.  They 
said 'run'.  I was standing behind the car 
when [R] hit me on the side of the head.  I 
fell down.  He started kicking me.  I was 
on the ground, he started kicking me.  I 
passed out.  The next thing I knew, I was 
in the car.  He basically kept hitting me.  
I passed out.  I kept passing out and 
coming to.  The next think I knew, I was at 
the border (the border between the United 
States and Mexico.).  I tried to get out of 
the car.  Right before I got to the guard 
(at the United States/Mexican border).  [R] 
said "I'll kill you if you say anything.'  
I did not say anything; I just kept coming 
to and passing out.  We were across the 
border and [R] kept telling the mess 
sergeant 'I'm going to kill him' and the 
mess sergeant said 'hey, don't do that.'  I 
must've passed out after that.  The only 
thing I can remember after that is [R] 
dragged me into the bunk.  I can't remember 
if the mess sergeant was there or not.  In 
the morning, it must've been Sunday 
morning, nothing was going on, nobody was 
there.  I managed to get to the latrine.  I 
looked in the mirror.  There was great big 
spots on my face.  I made it to the orderly 
room and the DI said, 'get your ass to sick 
bay', so I went to sickbay and they sent me 
to the hospital.  I was too ashamed to tell 
them what happened.  I already had an 
Article 15 and I was afraid they thought I 
had spinal meningitis.  They diagnosed me 
with a large spleen and spinal nucleosis.

He also reported that he was in a jeep rollover during service 
and the person with him in the jeep broke his toe.  He reported 
that he was not hurt.  

This C&P examination report includes reference to the Veteran's 
report regarding a diagnostic spinal tap.  He stated that the 
spinal tap was performed by a young doctor, took much longer than 
he had been told it would take, they spilled a lot of fluid, 
afterwards he could not raise his head or get up without throwing 
up, he was a little better the next week, but that he was in a 
lot of pain and that "[t]hey overdosed me on Darvon one night.  
I almost died.  They had to give me something to reverse it."  

In the report of the November 2004 audiology examination, it is 
documented that the Veteran suffered from exposure to "Military 
- acoustic trauma (no E.P. in concrete pit with machine gun & 
nuclear missiles) - MVA & assault with head injury."  This 
necessarily came from the Veteran's account of the MVA and 
assault as there is no documentation of the actual occurrence of 
either event.  

VA treatment notes from July 2006 stated the following: "Began 
trauma work with [the Veteran] related to three events which 
occurred while he was in the military:  A severe beating in Basic 
Training, ongoing sexual harassment while stationed in Germany, 
and a sexual assault while stationed in Germany."  

In a treatment note dated in November 2006, the Veteran provided 
more details of his alleged personal assault, as well as other 
information about his early period of service.  

In that account the time frame changes somewhat, with the Veteran 
reporting that the alleged beating occurred toward the end of 
boot camp, which he stated was either in March or April 1969.  In 
this account, he reports that the recruit "R" knocked him down, 
he hit his head on the curb, and R kicked him all over his body, 
his head, torso, genitals, and legs.  This account also was 
recorded as follows:  

[R] and the Sergeant picked [the Veteran] 
up and threw him in the back of the car.  
He said the Sergeant was driving and [R] 
leaned back saying "I'm going to kill 
him."  [The Veteran] heard the Sergeant say 
no and "I began begging for my life.  I was 
in tremendous pain, I didn't know what was 
happening, I was terrified and though I 
would die, that he would kill me.  I didn't 
know what to do."  He is not sure what 
happened next as the next thing he 
remembers is being dragged between [R] and 
the Sergeant at the barracks and being 
thrown on his bunk."  

He states that the next morning he looked in the mirror and his 
"face was pulverized and my body was swollen with welts and I 
had a rash on my body that looked like I'd been hit with 
buckshot."  He stated that he realized his personal items were 
missing, including his wallet, dog tags, identification, and 
dress uniform, went to the platoon sergeant who told him to go to 
the infirmary.  

He went on to report that he thinks that the nurse asked him what 
happened to him but he did not tell anyone, including medical 
personnel, because he thought he would be court-martialed.  

This account also includes that he was subject to a spinal tap 
which he thinks was improperly performed.  He reported that he 
was hospitalized for 47 days, including 21 days at home on 
medical leave.  He also reported that during this hospitalization 
his heart stopped after being given pain pills, something 
happened to his heart and a doctor came in and gave him a shot.  
This account also includes the Veteran's belief that his failure 
to tell medical staff about the beating led them to think he had 
spinal meningitis.  He opined that there had been an outbreak of 
spinal meningitis and he believes that is why he was given a pass 
for 24 hours - to reduce the risk of exposure.  

This case turns largely on whether the Veteran's account of the 
above incidents is credible.  In order to make this 
determination, the Board has reviewed the service treatment 
records, including records of inpatient treatment at Beaumont 
Hospital and compared the history recorded in those records to 
the Veteran's accounts as recorded some 35 years later in these 
VA treatment records.  This comparison makes it abundantly clear 
that the Veteran's accounts about the assault and jeep accident 
are not credible.  

The Board notes that the Beaumont Hospital inpatient records were 
not associated with the claims file until after April 2008.  This 
is evidenced by a deferred rating decision dated in April 2008 
which states that the records should be obtained and by a 
printout attached to the hospital folder indicating that the 
records were sent to VA in June 2008.  Hence, the clinicians that 
rendered the reports in 2004 did not have the benefit of viewing 
these records.  

In April 2009, the Veteran underwent another VA examination of 
his spine.  Apparently the Beaumont Hospital records were 
presented to that examiner.  From that examiner's report, she 
believed the Veteran's account of an assault prior to 
hospitalization in April 1969.  That belief could only be based 
on the Veteran's account because the hospitalization records do 
not make any mention of an assault and the Veteran did not report 
the assault.  

Whether the alleged assault occurred is not a medical question 
but rather a question of ordinary fact.  

Service personnel records show that the Veteran entered active 
service on February 28, 1969.  Four days later, on March 3, 1969, 
he reported for medical treatment for trouble with nose bleeds 
and low back pain.  He again reported low back pain on March 5, 
6, and 7.  The March 7 report includes report of pain in both 
testicles.  He was admitted to Beaumont Hospital on March 7 with 
complaints of back pain and fever, diagnosed with an upper 
respiratory infection and discharged three days later on March 10 
at which time he was afebrile, reported mild low back pain, no 
headache, and that he felt well.  Of note is that he reported a 
history of low back pain also, but there is no mention of any 
injury.  On March 14, 1969 he again reported low back and 
testicular pain.  

At this point the Veteran had been in the service just over two 
weeks so this is not the period of time when he alleges he was 
assaulted.  The treatment notes also provide evidence that there 
was no assault up to this point because there is no mention of 
the injuries that he stated occurred from the beating and would 
be obvious to anyone looking at him.  

He received an Article 15 nonjudicial punishment for being absent 
without authority from March 15 at 2330 hours to March 16 and was 
punished by forfeiture of twenty three dollars and restricted to 
company area for 14 days.  Included in the Veteran's service 
personnel records are "UNIT ORDERS" dated in March 1969 which 
list both the Veteran and R as receiving nonjudicial punishment 
of forfeiture of 23 dollars for misconduct occurring on March 17, 
1969.  

On March 27, 1969, four weeks after entrance into service and 10 
days or more days after he was absent without authority, the 
Veteran was hospitalized and diagnosed with an upper respiratory 
infection and pneumonia.  By April 2, 1969, he had developed a 
rash.  On April 5, 1969, he was discharged from hospital care at 
0800 with a temperature of 98 degrees and returned to duty.  
There is no mention of a 24 hour pass.  There is no mention of 
any facial or other injuries.  

These records are evidence that the alleged assault did not occur 
prior to April 5, 1969 because although the records are complete, 
there is no mention of the obvious type injuries he stated 
resulted from the alleged beating and were, according to him, 
highly visible.  If he presented with such injuries it is 
unbelievable that medical personnel would not have noted such.  

On April 6, 1969, the Veteran was again admitted for hospital 
care.  This time he presented for treatment with vomiting.  This 
narrative summary reports includes a history of present illness 
as follows:  

This is a 17 year old basic trainee who 
presents with vomiting.  The patient was 
hospitalized on Ward 28 on 27 Mar 69 with 
exudative pharyngitis and right middle lobe 
infiltrate.  He was treated with 
penicillin, became afebrile and had a 
benign course until 2 April when he 
developed a morbilliform rash which was 
suspected to be rubella.  This began to 
clear and he was discharged on 5 April (one 
day prior to admission).  At this time he 
began to have nausea and then vomited X1 he 
also had a mild headache and generalized 
malaise.  On the night prior to admission 
he was seen in his dispensary and again 
this morning, and was admitted to Ward 28 
at that time.  He has had pain in the left 
knee but no clear swelling.  

This report also noted that the Veteran had been hospitalized 
four months earlier, as a civilian, for possible meningitis.  
This, of course, explains why the medical staff conducted tests, 
including the spinal tap, for meningitis.  

Physical examination on April 6 revealed a white male in no acute 
distress, with an atraumatic head.  Mouth examination revealed 
petechiae in the mucosa, enlarged tonsils, generalized 
lymphadenopathy of the neck with rubbery consistency, lungs were 
clear to auscultation, examination of the abdomen revealed that 
the spleen was 2 finger breadths below the left costal margin.  
Skin examination revealed a diffused petechial eruption, mostly 
on the face, back and axilla.  

Handwritten notes from April 6, 1969 include that the Veteran had 
dried blood in both nostrils and crusting of the nares 
bilaterally.  He reported at admission that he had a history of 
five weeks of nosebleeds, profuse at times with spitting up of 
blood and/or soiling of the pillow at night.  He reported that on 
every "PTA" he developed lethargy and continued to have chest 
pain and that he noticed the development of petechiae in the 
periorbital area, the shoulders, and upper back.  He denied 
nuchal rigidity, photophobia and back pain but reported some 
tenderness of the nuchal muscle (neck).  These notes also report 
that he had numerous petichiae of the periorbital area, both 
shoulders, back legs, and palative mucosa.  Impression on 
admission was possible infectious mononucleosis.  This was 
confirmed by laboratory testing.  

There is no indication that the spinal tap performed on the 
Veteran on April 6, 1969 was other than routine or that he 
suffered an overdose of Darvon or had heart trouble from the 
Darvon.  Indeed, April 6, 1969 notes mention only that he had a 
spinal tap.  On April 9 he was given Darvon at 0900 and was 
better by 0945.  He was also given Darvon that same evening for 
relief of headache.  On April 10 he was given seconal following 
complaints of nervousness.  He was again given Darvon on April 13 
for headaches.  There is no mention of an adverse reaction to 
this drug.  This tends to show that the Veteran is not an 
accurate historian.  

He spent 15 days in the hospital, and 21 days on convalescent 
leave for a total duration of 36 days.  He was asymptomatic 
during hospital stay, his rash cleared and on return from 
convalescent leave the spleen could not be palpated.  An 
inpatient hematology clinic consult, dated April 10, 1969, 
documents that the Veteran was admitted because he had a fever 
and the impression was that he may have meningitis.  Final 
impression was infectious mononucleosis.  An April 15, 1969 x-ray 
report indicates that his lumbosacral spine was normal.  

According to the Veteran some four weeks into basic training he 
was given a twenty-four hour leave and was beaten and reported to 
clinic the next day.  But following the timeline found in the 
service treatment records, the Veteran was discharged on April 5 
at 0800 after being treated for pneumonia on an inpatient basis 
and seen that same night and again the morning of April 6.  This 
is not consistent with the Veteran's account that he sought 
medical treatment in the morning following the alleged beating 
and had passed out the night before.  April 5 is the only 
possible day that he could have been referring to because he was 
in the hospital all day April 4.  

In short, the Veteran's account amounts to that he was discharged 
from Beaumont Hospital on April 5, given a 24 hour pass, went 
drinking in Mexico, was beaten, came back, and was readmitted the 
next day.  

Adding to the incredibility of his account is that, according to 
the Veteran, his face was pulverized, he suffered injuries to his 
spleen, he had a rash from the beating, and that his injuries 
were so noticeable that another soldier, upon seeing him, sent 
him for medical treatment.  Yet, these apparently highly visible 
injuries went undetected by trained medical personnel who 
performed and documented a physical examination of the Veteran.  
His account just does not fit with findings such as an 
"untraumatic head." 

The Board is aware of the findings of dried blood in the 
Veteran's nose, but notes that he complained of nose bleeds for 
the past five weeks.  

Nor has the Board ignored the finding that the Veteran had a 
petichial rash of the face, back and axilla on admission April 6, 
1969.  However, the Veteran had the same rash in the mucosa of 
the mouth, an area that would not have been abraded during a 
beating.  Moreover, the rash developed on April 2, 1969, during 
his hospitalization of March 27 1969 to April 5, 1969.  His 
account of a rash incurred from a beating is therefore not 
credible.  An initial assessment by medical personnel of possible 
infectious mononucleosis, which is what the report states after 
listing the Veteran's spleen abnormality and rash, was more in 
keeping with the reason for these symptoms given that the report 
shows that he tested positive on the mononucleosis test.  

Additionally, a clinician explained in the April 10, 1969 
hematology consult report that patients with mononucleosis when 
treated with ampicillin tend to develop rashes.  This report also 
noted that the Veteran had been treated with penicillin for his 
recent respiratory and pulmonary infections.  Thus, his rash is 
completely explained by clinicians.  The Board therefore finds 
that the rash does not tend to prove that he was assaulted.  

Also tending to show that the Veteran has fabricated the assault 
is his different reported reasons for why there is no record of 
the assault.  He reported during the November 2, 2004 examination 
that he was afraid to report the assault because the fellow 
soldier threatened his life should he speak out.  During the 
November 15, 2004 psychiatric examination, he reported that he 
did not tell anyone because he was ashamed.  July 2006 VA 
treatment notes document his explanation that he did not report 
the assault out of fear that he would be court martialed.  
Clearly, an explanation was needed as to why he did not report 
the alleged assault.  That he has provided different reasons for 
why he did not report the alleged assault tends to undermine his 
report.  

What is highly likely is precisely what is recorded in the 
Beaumont Army Hospital records - that the Veteran was discharged 
on the 5th, felt ill, reported to the dispensary, was readmitted 
on the 6th and diagnosed with the illness that caused his 
symptoms, mononucleosis.  

There is no discernable reason that the medical professionals who 
contemporaneously recorded the events listed above would have 
been other than accurate.  On the other hand, the Veteran does 
have a motivation to misrepresent his hospitalization, i.e. 
support of his claim for VA compensation benefits.  If the 
Veteran had the injuries he has described and if he had 
complications involving the spinal tap, including any injury from 
the spinal tap, the Board would expect there to be some 
indication of such in the hospital reports.  That the reports are 
detailed but without mention of such injuries or complications, 
tends to show that he did not have the reported injuries or 
complications.  

As between the Veteran's account that he was hospitalized 
following a physical assault while on 24 hour leave in Mexico and 
the account of his hospitalizations as recorded in the Beaumont 
Hospital records, the Board finds the account in the hospital 
records more believable.  This is not an arbitrary finding but 
rather one based on what clinicians found on examination and the 
timeline of the Veteran's admissions.  

More evidence that the Veteran has fabricated his story about the 
beating in Mexico are the inconsistencies in his reports.  In the 
November 2, 2004 report he stated that he lost consciousness for 
a short period of time after his head hit a curb and then awoke 
to being kicked.  In the November 15, 2004 examination report he 
recalled coming across the border, recalled statements made by 
his alleged attacker and a mess sergeant in the car, and recalled 
being dragged by R to his bunk but did not recall if the sergeant 
was present.  In the treatment notes from November 2006 he 
recalled being dragged to his bunk between R and the sergeant and 
even recalled R continuing to verbally abuse him.  These 
inconsistencies are evidence that he has manufactured the 
assault.  

This alone may not be sufficient for the Board to determine that 
the account did not occur as it is reasonable that some details 
of an actual event could be obscured by the passage of time.  
But, his account that his face was "pulverized" is so 
inconsistent with the findings of the medical professionals who 
examined him as to greatly increase the probability that his 
account is a fabrication.  The timeline of events as described in 
the service treatment records, showing that this incident had to 
have occurred on a single day between his discharge from the 
hospital on April 5 and his readmittance on April 6 again raises 
the probability that his account is not true and that the alleged 
beating never occurred.  

Additionally, according to the Veteran's account, an unknown 
"mess sergeant" witnessed this entire assault but failed to 
report the attack to anyone, even following the Veteran's 
hospitalization.  So, to believe the Veteran's account, on top of 
the above inconsistencies, the Board would have to believe that 
this sergeant was so lacking in character as to not report the 
assault.  Taking all of the above into consideration, the Board 
finds that there was the alleged assault did not occur and is a 
fabrication on the part of the Veteran.  

As to the alleged jeep rollover, this is not documented anywhere 
in his service records and no report of the alleged event is 
found for the intervening decades between his release from 
service and his efforts to obtain VA compensation benefits.  Even 
his account of this incident is unbelievable.  The Veteran 
reported the jeep rolled over five times and landed on him and a 
fellow soldier, but a group of officers and enlisted personnel 
all conspired to not report the accident and that the other 
soldier suffered a broken toe in the rollover.  

The alleged in-service assault and jeep accident are unreported 
in his service records or by the Veteran between his service and 
the after his claims were filed.  As explained in the August 2009 
decision, the Veteran also reported a number of other events 
which he claimed gave rise to PTSD.  The number of incidents that 
he has reported in the context of seeking VA benefits and the 
absence of any contemporaneous report of any of the incidents, 
and the multitude of explanations he has offered as to why he did 
not report any of the incidents tends to show that the Veteran 
has fabricated all of the incidents, undermining all claims 
before the VA.   

In short, the Board finds the history of the Veteran's service as 
reported in his service records to be a true account of the 
significant events during his service and finds that his reports 
many decades after service do not reflect any actual events.  

C&P examinations have been conducted in this case which were 
requested to address the Veteran's low back disability.  Although 
the November 2004 examination noted the Veteran's contentions 
regarding an alleged in-service assault causing injury to his 
back, the examiner provided no opinion as to the probability that 
his low back disability was related to any event during service 
or had onset during service.  This examination is therefore not 
probative of whether the Veteran's low back disability had onset 
during service or is related to his service.  

As already explained above, that report is probative to show what 
the Veteran alleged at that time.  Of note is that the Veteran 
did not refer to any other alleged incident as resulting in 
injury to his low back.  In that sense it is part of his account 
of an alleged in-service event claimed as relevant to his claim.  

In April 2009, the Veteran underwent another C&P examination.  
Again, he reported that his low back was injured during an 
assault.  This time the examiner opined that his low back 
disability was at least as likely as not caused by or the result 
of the alleged in-service personal assault.  The examiner 
reasoned as follows:  

Veteran did not begin military service with 
existing back pain.  It wasn't until the 
injury that he began to experience pain.  
The examiner stated as follows:  "After 
reviewing military documents and xrays, it 
appears veteran's status slowly 
deteriorated over the past forty years.  it 
is more likely than not degenerative 
changes were excellarated (sic) by past 
events.  

This opinion is based on an event that did not occur.  Whether 
the examiner determined from military documents and x-rays that 
the Veteran's status slowly deteriorated, the starting point for 
the examiner is the alleged in-service assault.  Without that 
event her opinion is no more than an opinion that the Veteran's 
degenerative back disability took place over a period of time.  
Although the examiner refers to "military documents and xrays" 
to support her opinion, she misstates the military evidence.  

In this regard, she states in a medical history section of the 
report that the Veteran spend 45 days in Beaumont General 
Hospital in or around March 1969 but states that the reason for 
this treatment was "ongoing treatment for injury related 
problems including a spinal tap to rule out spinal meningitis."  
The records refer to back pain and a history of back pain.  There 
is nothing in those Beaumont Hospital records referring to injury 
related problems or to any injury.  

It is impossible for the examiner to have found in the Beaumont 
Hospital records that the reason for hospital treatment was 
"ongoing treatment for injury related problems" because there 
is no statement in those records about an injury.  The only way 
she could have arrived at that history is by reading into the 
record the Veteran's account of why he was in the hospital.  As 
his account of the assault is not credible and the Board finds 
that the assault did not occur, her opinion discussing his back 
problem with regard to that assault is afforded no weight on the 
question of whether his post service back disability is related 
to service.  

As to her reference to a spinal tap in the medical history, she 
did not say that the spinal tap caused his back problems.  
Rather, she clearly attributed the origin of his back problems to 
an injury, which, again, did not occur.  

Service treatment records show that the Veteran complained of low 
back pain both before and after the lumbar puncture.  November 
1970 notes document that the Veteran complained of periodic back 
pain of three to four years duration, that the pain was 
localized, and that it lasted for a maximum of 20 to 30 minutes 
and then subsided.  He reported that the pains were sharp and of 
both the left and right paralumbar sides.  X-rays of his 
lumbosacral spine were essentially negative for localized 
abnormalities and showed a loss of lumbar curvature.  

After the November 1970 notes, there are no more reports of back 
pain during service.  Of record is a November 1971 report of 
medical examination for separation purposes which includes that 
there was a normal clinical evaluation of the Veteran's spine.  

These records thus tend to show that the Veteran had acute 
episodes of back pain from prior to service (the mention of 
periodic back pain for three to four years) but had no back pain 
during the last year of service and that his back was normal at 
separation from service.  These records therefore are evidence of 
no more than acute episodes of back pain, not that he had a 
chronic condition of his low back during service.  There is no 
evidence of arthritis within one year of separation from service 
and therefore the presumptive provisions for chronic diseases are 
not for application.  

Pursuant to the Board's August 2009 remand, VA afforded the 
Veteran another C&P examination as to his low back disability in 
January 2010.  Having already found as fact in the decision in 
which the Board adjudicated claims also based on the occurrence 
of that alleged assault that the assault did not occur, the Board 
instructed the examiner that the assault did not occur.  The 
Board asked the examiner to provide an opinion as to whether it 
is as likely as not that current pathology of the Veteran's 
lumbar spine was caused by his service.  The Board asked, but did 
not require, the examiner to comment on the spinal tap which was 
performed on April 6, 1969 as well as his reports of back pain on 
March 3, 5, and 7, 1969 and November 1970, as documented in the 
service treatment record.  

The medical history section of this examination report, as to 
subjective complaints related to the claimed disability, includes 
the Veteran's account that his low back problems started the 
first day at basic training when throwing a heavy duffel bag off 
of a truck and resulting in a few sick call visits treated with 
medicine and return to training.  The examiner noted the 
Veteran's report of the alleged assault and of the alleged jeep 
rollover and also noted that there was no convincing evidence of 
injuries from a beating or jeep roll-over mentioned in the 
medical records.  He noted too that the Veteran underwent a 
spinal tap which was negative and left him with headaches and "a 
tender back for awhile" but that the low back pain eventually 
resolved.  

After providing findings from the physical examination, the 
examiner provided the following diagnostic assessment:  

Lumbar age-typical DJD [degenerative joint 
disease] DDD [degenerative disc disease] 
with functional chronic mechanical strain 
with no detectable clinical radiculopathy, 
difficult to associate this to a spinal tap 
and from incomplete sparse low back PN STRs 
in C-file without resorting to mere 
speculation.  

The examiner also stated as follows:  

There has been a lot of water under the 
bridge since vets complaints of back 
problems in the military with sparse STRs 
information and no mentions of post spinal 
tap and LB difficulties other than Has 
[headaches] that are apparenelty (sic) 
present before tap and are quite common and 
usually resolve.  If further information is 
required in this case, I would recommend an 
exam by board certified neuro-surgeon 
trained to perform VA CP ortho/neuro exams.  

The examiner has attributed the Veteran's low back disease to a 
cause - aging.  As to his statement that he could not associate 
the back disability with service without resorting to mere 
speculation, this is not a statement that he could not offer an 
opinion without resorting to mere speculation, it is what it 
states on its face - that he could not associate the back 
disability without service without resorting to mere speculation.  
The examiner provided an opinion as to the etiology of the 
Veteran's post service back disability in that he stated that the 
Veteran's back disease is age typical.  Here the examiner 
explained why he could not associate the back disability with 
service - sparse service treatment record information, no mention 
of post spinal tap and low back difficulties other than what was 
present prior to the spinal tap, are quite common, and usually 
resolve.  In other words this is not a case where the examiner 
failed to provide an opinion or failed to explain his reference 
to speculation.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Also considered by the Board is the examiner's statement that if 
further information is required an examination by a neuro-surgeon 
was recommended.  Here, the Board finds that no further 
information is required; the January 2010 opinion is adequate.  
This is because the determinative evidence in this case is that 
found in the service treatment records, which are all associated 
with the claims file and were reviewed by the examiner.  There 
are no records regarding the Veteran's low back for the first 
thirty years following discharge from active service and there 
are records showing that had low back pain following a March 2004 
motor vehicle accident.  In short, whoever renders an opinion in 
this case would have the same limited evidence upon which to base 
that opinion.  The Board therefore finds the opinion rendered in 
January 2010 to be adequate and sufficient for the Board to 
decide the case.  This examination report is evidence unfavorable 
to the Veteran's claim because it tends to show that his low back 
disability is due to a given cause, aging.  

The Board finds that there has not been continuity of 
symptomatology since service.  After service, the earliest 
medical evidence of record and the earliest post service evidence 
relevant to his claim are October 2003 to April 2004 treatment 
records from the White City Medical Clinic.  October 2003 notes 
document that the Veteran's occupation was construction and horse 
training.  He reported a past history of high blood pressure, 
arthritis, benign prostatic hypertrophy, degenerative disc 
disease, torn right meniscus, diverticulitis, chronic diarrhea, 
meningitis, and depression.  Systems review of his 
musculoskeletal system was joint pain, aching muscles, swollen 
joints, handicapped, pain between shoulder blades associated with 
arms numbness and tingling.  Arthritis was listed as an 
assessment, along with other non musculo-skeletal diagnoses.  

Of note is that in that past history, the clinician recorded that 
he had received an epidural injection in the back, that 
diverticulitis was noted on colonoscopy, and that the Veteran had 
meningitis as a child.  If the Veteran had back symptoms since 
service, the Board would, given these notations, expect to finds 
a statement indicating such.  That there is a time frame and 
additional information as to the meningitis and diverticulitis 
but no similar information regarding the degenerative disc 
disease, tends to show that the Veteran did not have symptoms 
extending back some 30 years.  

Although he was seen for several complaints over the next months, 
the first report of low back pain comes on March 11, 2004.  At 
that time he reported that he had been rear ended in a motor 
vehicle accident on March 4, 2004.  He reported that his entire 
back, particularly his low back, hurt with pain radiating down 
his leg.  The last treatment record from this provider is dated 
April 12, 2004.  VA received the Veteran's claim for numerous 
disabilities, including that of his low back, some four months 
later.  

Of note is that these private treatment records contain no 
mention of the Veteran's military service, including any mention 
of an assault involving injury to his low back, residuals of a 
spinal tap during service, or any mention of a jeep accident 
during service.  The Board would expect that if the Veteran had 
symptoms continuously since service, or had reason to believe 
that his low back pain pre-existed the 2004 accident and was 
somehow aggravated by that accident, he would have reported such 
so that his treating physician would have all relevant 
information when prescribing treatment.  That he did not do so in 
this context, the Board finds to show that he did not have 
continuity of symptomatology and had no reason to believe, based 
on prior medical advice or observation by his own senses, that 
his back symptoms had onset during service or were caused by 
service.  These facts, the 2004 private treatment records that 
list symptoms of back pain without reference to service, the 
Board finds to tend to show that the Veteran did not have 
symptoms involving his low back post service that had onset 
during service.  

As to the Veteran's opinion, other than a symptomatology opinion, 
that his low back disability is due to the spinal tap or related 
to his reports of back pain during service, including lifting a 
duffel bag, the Board finds his opinion is not competent 
evidence.  

This is not to say that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.  In Davidson, the 
Federal Circuit drew from Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) to support its holding.  Id.  In Jandreau 
the Federal Circuit indicated that the complexity of a medical 
question is significant in determining whether a layperson's 
opinion is competent evidence.  Jandreau,  492 F.3d 1372, at 1377 
(explaining in footnote 4 that layperson would be competent to 
identify a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical question 
such as a form of cancer).  Additionally the Federal Circuit 
noted that "lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Id.  

Whether lifting a duffel bag during service or undergoing a 
spinal tap resulted in the Veteran's back disability shown in 
recent years is not a simple question or one that can be answered 
by observation of the five senses.  In this case, a medical 
professional who not only examined the Veteran and interviewed 
him but also reviewed his records, stated that only by mere 
speculation could his back disability be associated with service.  
If a medical professional could not make such an association then 
it follows that a layperson, with no expertise in the area of 
etiology of medical conditions, is not competent to make such an 
association.  

The Veteran's association of his low back disability with an 
event, the alleged in-service assault, that clearly did not 
occur, the January 2010 medical examination report, the normal 
clinical evaluation of his spine at separation from service, and 
his lack of mention of low back problems following service when 
he was seen by the private treatment provider following the post-
service motor vehicle accident, weigh against his claim.  The 
evidence favorable to his claim include the few reports of back 
pain during service and his statements.  Evidence from medical 
professionals which was based on facts that did not occur, i.e. 
the alleged in-service assault, assigned no probative weight.  
The evidence unfavorable to his claim the Board finds to outweigh 
the evidence favorable to his claim.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although no specific notice letter addressed either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully addressed 
all three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records, service 
hospitalization records, service personnel records, private 
treatment records, and VA outpatient treatment records.  An 
adequate examination was afforded the Veteran in January 2010.  

The claims file is absent for evidence that VA has requested 
records from the Social Security Administration (SSA).  VA 
treatment records contain reports from the Veteran regarding SSA 
disability benefits.  January 2006 records document the Veteran's 
report that he had been preparing forms for SSA benefits.  In 
notes from March 2006, he reported that he had been denied SSA 
benefits.  Those notes were in the context of a psychiatric 
disability.  In the January 2010 C&P examination report, the 
examiner documented the Veteran's report that he had been 
receiving SSA disability benefits since age 56 for knee, back, 
and PTSD disabilities.  Review of the service records shows that 
the Veteran is currently 58 years old.  This would place his 
award of SSA benefits in 2008.  Moreover, it is clear from the 
January 2006 records that he began the process of seeking Social 
Security disability benefits in 2006.  

VA has a statutory duty to assist a claimant in obtaining 
evidence relevant to a claim.  SSA disability records are not 
categorically always relevant to a claim for VA disability 
benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The 
question of relevance is a question of whether the identified 
records have a reasonable possibility of assisting in the 
substantiation of the claim.  Id. at 1322.  

Based on the timeline of his application and for SSA disability 
benefits, the Board finds that any records held by the SSA are 
not probative of the fact at issue in this case - whether an 
event during service between 1969 and 1972 caused his low back 
disability and therefore do not have a reasonable possibility of 
assisting in the substantiation of his claim.  The records that 
would contain evidence that the alleged injury occurred or that 
his back disability had onset during service are not records that 
the SSA could have in its possession, other than if the records 
were obtained from VA, in which case the records are already 
associated with the claims file; i.e. his service treatment 
records.  Similarly, evidence as to the lumbar puncture during 
service are also associated with the claims file and it is 
extremely unlikely that any records contemporaneous to his 
treatment during service, not already associated with the claims 
file, would be in the SSA's possession.  For these reasons the 
Board finds that there is no reasonable possibility that any 
records held by the SSA could substantiate the Veteran's claim, 
and therefore VA has no duty to assist the Veteran in obtaining 
records held by the SSA.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


